DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on February 17, 2021.  In particular, claim 23 is newly presented and requires new grounds of rejection.  This combination of limitations was not present at the time of the previous office action.  Thus, the following action is properly made final.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
Claim Rejections - 35 USC § 102
Claim(s) 1-2, 5-9 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thies et al (US 2016/0137680).
The rejection is adequately set forth in paragraph 6 of the Office Action mailed on December 14, 2020 and is incorporated here by reference.
Regarding claim 23, Thies teaches a composition comprising a kraft lignin (Examples) have a weight average molecular weight of number average weight of less than 5,000 ([0020]) and a narrow weight distribution with a polydispersity of 1.25 or less ([0022]) and therefore, the number average weight closely corresponds to the recited weight average molecular weight.  
Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thies et al (US 2016/0137680) with evidence provided by Malkki et al (US 2013/0331555).
The rejection is adequately set forth in paragraph 7 of the Office Action mailed on December 14, 2020 and is incorporated here by reference.
Claim Rejections - 35 USC § 103
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thies et al (US 2016/0137680) in view of Berlin et al (US 2013/0126435).
The rejection is adequately set forth in paragraph 9 of the Office Action mailed on December 14, 2020 and is incorporated here by reference.
Response to Arguments
The 35 USC 112 2nd paragraph rejection set forth in paragraph 4 of the office action mailed on December 14, 2020 has been withdrawn in light of applicant’s amendments filed on February 17, 2021. 
Applicant's arguments filed February 17, 2021 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument: To begin, a number average molecular weight of 5,000 g/mol with a polydispersity of 1.25 means that the weight average molecular weight of 6250 g/mol.  This is higher than the claimed Mw.   
Examiner’s response:  Thies teaches that a “narrow weight distribution” of lignin is desired ([0021]) and that the polydispersity is 1.25 or less ([0022]).  Given that Thies teaches both a low molecular weight (Mn = 1,000 to 5,000) and a very low molecular weight lignin (Mn = less than 1,000), Thies teaches lignin distributions within the claimed range.  For example, with a polydispersity of 1.25, the Mw ranges from 1,250 to 6,250 which overlaps the claimed range.  
Applicant’s argument:  There are no examples or data showing that “low molecular weight lignin” with a sodium level of less than 30 ppm is achievable.
Examiner’s response:  While the exact claimed invention may not be exemplified, it does not preclude the use of the rest of the teachings in the specification of Thies which clearly teaches all the limitations of the claimed invention as noted above.
Applicant’s argument:  Thies teaches that low level of impurities refer only to the “high molecular weight” lignin.
Examiner’s response:  Thies teaches a process in which there is a lignin rich phase and a solvent rich phase.  The lignin rich phase generally has the higher weight lignin and the solvent rich phase has lower molecular weight lignin ([0041]).  While, initially, the lignin rich phase may be lower in impurities compared to the solvent rich phase ([0041]), it is noted that further purification steps of both types of phases can bring them both to very low levels of impurities (less than 20 ppm of sodium and less than 75 ppm of total metals) ([0042], [0046]) as desired by the presently claimed invention.  
Applicant’s argument:  In Prophetic example 1 shows that a low MW lignin may be prepared having a sodium content of 100 ppm or less and an ash content of 0.20%.  Therefore, the skilled person would realize that the present level of purity is not achievable by the method of Thies.
Examiner’s response:  Prophetic example 1 indicates that the purification of can achieve levels of potassium and sodium of less than 150 ppm and less than 0.2% ash which are amounts desired by the claimed invention.  It is noted that Thies teaches that further purification steps can occur to bring the sodium levels to under 30 ppm ([0045]) and a metal content of less than 75 ppm ([04902]).
Applicant’s argument:  Thies teaches that a high degree of purity is directed to the high molecular weight lignin.
Examiner’s response:  Thies teaches a process in which there is a lignin rich phase and a solvent rich phase.  The lignin rich phase generally has the higher weight lignin and the solvent rich phase has lower molecular weight lignin ([0041]).  While, initially, the lignin rich phase may be lower in impurities compared to the solvent rich phase ([0041]), it is noted that further purification steps of both types of phases can bring them both to very low levels of impurities (less than 20 ppm of sodium and less than 75 ppm of total metals) ([0042], [0046]) as desired by the presently claimed invention.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764